Per Curiam.

On the 15th day of March, 1853., the appellant commenced an action of assumpsit against the appellees in the Huntington Common Pleas. The cause was tried in April following’, and resulted in a verdict and judgment for the plaintiff. An appeal was taken by the defendant to the Circuit Court on the 2d day of May, 1853. At the February, term, 1854, of the Circuit Court, the plaintiff moved to dismiss the appeal, which motion was overruled. There was a trial by jury, verdict for the defendant, motion for a new trial overruled,, and judgment, from which the plaintiff appeals to this-Court. This case comes within the case of Langdon v. Applegate, 5 Ind. R. 327. The Circuit Court should have dismissed" the appeal on the plaintiff’s motion.
The judgment is reversed with costs. Cause remand*44ed to the Circuit Court, with instructions to dismiss the appeal.
L. P. Milligan and J. R. Coffroth, for the appellant.